OFFICEOFTHEA-mORNEY             GENERALOFTEXAS
                             AUSTIN.




Eonoq6bla R. L. Arastro~
County Auditor
Tom Qraan county
San Angrlo,  T$xar
Dr4r Sir:                  O~lnion   No. 0




                                        of Tom Gram
                                     eaatlon  of a
                                   ertment of Publla
                                   eat tha County
                                     olrrloal  alla
                                   ith the State
                                  o iurnlah illao,
                        ppllor,  Jenltor88rvlo1,
                        lorraary  to thr oprratlc,n
                        rtmrflt Or wOw4n ofri04.
                    ruary, 19c0, you rraaerd      tblr
     of?lae   an opinion,  Ho. o-1972,    holding   that
     the County we8 not authorized       to sap10
     ol~rloal   halp for the T4xar on4 Ifedora I a&en-
     oirr , nor ~888 It ruthorleaa     to rurnlrh  offlor
     suppllsa   for such drpart.3xantr.     It appaare
     that the prorislons    of the propowtl wmtmot
     with the DeTartsent    cf Publia Wolfam would
Honorable   R. I.. Armstrong,   page 2


     be In dlraot  contratantlon  with this opin-
     ion a8 wall aa asvaral other oplnlons    ran-
     dared by your dapartment,   euoh a8 Opinion8
     Roe. O-120, O-281, o-638, 0.1919,    and O-3075.
             “Tha quaatlon of the authority       of tha
     County to axaouta the abova mentionad oon-
     traot was ralaad with Mr. Jamaa Taylor,           County
     Coordinator,      Dapartmant of Public Welfare,
     who prasantad      tha oontract    to the Court.     Mr.
     Taylor propound84 the quaatlgn to            . T. It.
     Daroy, Supanlaor,        Corrartpondazga $ nd Con-
     plaints,    or tha Dapartmant of Pub110 Walfalu.,
     I enoloaa a copy of Mr. Daroy*a”oplnlon           to
     Mr. Taylor on tha quaatlon,         which vary fully
     axplain     the lltutatlon     and ln4lcatad   that
     aubaaquant laglalatlon       has authorlzad    tha
     ootitlaa    to pay olarloal     halp and furnish
     offlca    auppllae   to be usad in tha looal Da-
     partmant of Walfara office.
           -1 have atudlad tha acts rafarrad       to
     by Mr. Daroy In hi8 opinion,    and hare dia-
     ouaaad thorn with our County Attorney,      but
     wa find no provlalona  dlraotly   althorlelng
     tha Coun!y to pay for tha ltama ln quaatlon,
           “1 4lallkr burdening your dapartmant
     with quaatlona which yxx hata pravloualy
   . anawarad, but dua to ths faot that tha Da-
     partmant p-i Pub110 Walfara was craatad aub-
     aaquant to your opinion to ma February,         1940,.
     am4 lnaemuoh a8 the sot Orrating tha dapart-
     mant doas maka oartaln     infarancaa    conoamln&
     the County*8 raaponslblllty,       I wish to oartify
     the r0ii0wing quaationa:
            “1.  Baa the County authority      to pay
     clarloal   or atanographlo     paraona that work
     with and aaslst    the County oaaa workers who
     ara pal4 by the Stata undar tha naw Intaka
     and Cdrtlfloatlon    Dlrlelon,    44  sat out in
     the Ganaral Dapartmantal Appropriation        Blll?~
            “2. Eaa the County authority     to furnish
     0rri04   auppllaa auoh 44 rilia,    atamps,, janitor


              c
ffonor~~ble R. 1.. Armstronfc,    pas8 3


      aervlce., etc;, naoassary       to tha operation
      cf the looal Depcrtnentof        rf:alrare 0fri0fc
            “1 ancloea a copy rt the pr0Posad ocn-
     tract subreittad by the Dapart:ant         of rubllc
     Yalfara and In connactlon        tharawIth,oall
     your attention    spaoIfIcally      to Artlolaa   3
     and 5 of such contr’act,       Marain   the obllga-
     tions of the County ma sat forth. n
           Our opinion No. O-1972, referred     to in your letter,
has been overruled   by our oplnl-no   No) O-2217 (confaronoa
opinion ??o. 3099) and No. O-2174.     %a lncloaa copies of
these o?IoIcas   for your Informbtlon.
            Siotlon    1 0s Artlcle.23724-2         provl4as:
               .
             WSaFtlon 1. ~,Tha County CommIssionare
      Courts atid t ha City CommIsslon of any lnoor-
      porated tcvn or olty of this State are hereby
      authorlead     to laeaa,    rent,; cr provida offloe
    .’apace for the gurpoas of ei4Lng and cooparet-
      lng with the a~anolaa of tha3tate            and Fad-
      eref Oovarnments~~dngage4 in the edminlatre-
      tlon~ of relief     to the unemployed or nor&y
      psopleor    the State oflbxea,         and to peg the.
      ragnlar monthly utility          bills   for such orrloaa,
      such as lights,      ges, end watar; and ‘when In
      the oplnlnn of a '&iJorIty of a Coma.leaioners
      Court of a oounty such office            apace Is aaaen-
      tlal   to the proper a4m.tnfatratIon          of such
      aRanclee of either       the Stats or Federal Oov-
      arnments,~ said Court Is hdraby speclfloally
      authorizad     to pay for seme end for tha regu-
      lar monthly utility         Ills    for such offices
      out of the County's. %anaral find by warrents
      es In the rey:r,ent of such other obll&atIons
      of the Bounty. n
             Sauat6 13111 423 Aota of the 47th taglalat~a
19&l, R,@ler      Sesakon, which la the gamral    epproprIetI&
bill,   under the subdivision    of *Division  of I&eke aa
CsrtIficatIonw,     pr~vlda,s ea r0u0we:
            “Provided that theama    hereby appro-
      PrIate4 er0 to supplement   the funda being used
      by the counties  and cities  of Taxas for the
Hanorebla     R. L. Armstro~,      ~?@a I,

            purpose
                  of making arrtfflaates          and ra-
        barrels    to ths Kork4 Frojrat        Admlniatra-
        tion,   the National     Youth Admlniatration,
        ths Civil Conservation         Corps an2 the Fad-
        oral Surplus Conuaod1t.v programs.            Provided,
        that In the event the sum8 hereby appro-
        priated   ara lnsufficlrnt       for the St&to De-
        partment to adrquatrly         parform the lntakr
        and arrtlrlaatlon       funqtlons,of      thasr pro-
        graeo eaaording to the stand&rds and M&I-
        lntlons   or the State Department or Publio
        Kalfam, tnen In that avant tha Stat6 Da-
        partmat     of Public Kalfara isharsby          am-
        patired   and aothorlzad       to withdraw fta
        rundr end mnlcw~         tor thaar:programs rrom
        ansp County or City .not conttiibutlng          month-
        ly to the Intake and aortltloation             tuna-
        tlons of these programs in that Countr
        or City in an amount aqua1 to the aaount
        usrd~ for the m       .functiona     and 4 x~pandtrd
        by such County or Clty during tb month
        or January,     191.1: the aaaunt.~.rxpsndsd dur-
        ing January 19&l, lnaludm ,,el~l amounts
        Used on a oaeh, kfnd, Mut41,,           l#am,      aon-
            traetual or   14nd   bsrls,, : ,~
               “Provided that ‘tha stat4 DrprrtPirnt 'or
        Fublla Walrars shall       e.pplp :to, th4 Works
        Projrat    AdmInl8tratIon     ror continuing      thr
        necessary    pmjaqts    for the aolaaodlty dis-
        tribution    and supervision     ~or...aJmm@dlty ,aIs-
        trlbutlon.     Ana proP1d.a ‘that .in the. .av4nt
        the V:,orks Projeats    Admlnletrat~on       aontinueo
        to provide rundo for tharra’ 04rvic4.4 as it
        has dona sin04 Septrmbor 1, .1939, than in
        that went,     the State .Ds~rtamt          of Fublle
        w4lr4m is prohibitsa         rrtmusing th4 .iuna6
        provided    in Items 89 to 126; lnolurlva,           and
        Itam 128 or the above appropriations             ror
        thee4 44&3Mrr      .   Provid4a,iurthar, that in
        that avent,    the Stat.4 Dapartmont nor Publlo.
        Welrere    may us4 ~‘ths muds provided in Itrma
        89 66 126, lnc’lu,alve,      and &tern 128, or the
        above appropriat&imr       ,fOr ~tratieportation     or
        surplus and conmoditl4a        ror~ thr ih3+4 hot
        sohool lunch program and othilnd,rr            to thr
        extent nraeseary      ror thr ltflairnt        and 4000
Ronorabla      R. L. Armetrong,     pogr 5


            nomlcal dl4ttlbutlon    of aurplua oom~odltl44
            mea4 available    to the Stat4 D4prrtment of
            Publla w41fare.w
                 Hous Bill No. 611, Acts of the 47th L4glslatun,
R4guhr     S4aai~Yn, 1941, which la commonly r4rrrr4d       to snd
ait4a as the vubllo w4lrar4 AOt W ohargrs the Stat4 Board
of publla Vialfdra      with th4 adminlstratlon     of thr waliarv
4ctivltl4s    of th4 Stat4 as mentioned In said Act.          S4 otlon
&o or thla Act ap4aiflo4lly         providra  that  Vh4 oomaiaaion4ra*
court of any aounty may appropriate          runda from Its grnrral
funds, or any oth4r available          fund, for thr 4dmlnIatrstlon
0r such county child vi4lran         Eoarda and proviara ror a4nio48
to and support of ahlldrrn        in n44d of protratlon    and/or aarm.’
Thl4 la th4 only provlalon        tf tha Aot rhloh dlraotly      and
rxpr4aaly    authorlera     the oommlaalon4ra~ oourt to make 4ppro-
prlatlon    of its run44 l'or any OS th4 purpoa4s aWti:nrd~ln          th4
Aot.

                  Subs4otion  5 or Section 4 of the 6blio v!elrars
Aot   authorIz4a    th4 Stat4 D4partmentor ,PublIa Wdran         to
aaalat oth4r d4partmonts.        a(;aaoirsatid institutiona    or th4
looal Stat4 end~Vrd4ral @otrmmrnt,         rbrn so nqueatra       and
oooporsta     with auah 4g4nal4s    whrn expsdlrnt    In p4rforning
lr r r lc ~a in conformity   with th4 parpos48 or th4.aot.
               Subarotlon  7 of Smtion   4, supr4, authoriz44     th4
Stat4 D4partm4nt of fibllo    K4lfar4 to 4atabllsh     and provide
auuh arthods   or loos1 admlnlstretlon   as Is d44m4d advleablr,
and prorldr   auoh p4raonn41 as may be found n4araaary for
44mylng    out In an raonomloal   way the admlnlstratlou    of the
Act.
                  ssction   C, or said Aat sp4driaany        providrs
in part:

                    Ths Stat4 D4partmmect lahsrrby        authorlard
           and alraotra    to ooop4ratr     withth4    propor arpart-
            manta of theF4dsral.      Gov4rnmrnt and with all othrr
            d4parti4nts    or th4 Stata and loaal Oov4rnm4nt In
            th4 4nroroam4nt and admlnlatnt%oa            of auoh pro-
            visions    cf th4 Federal *Soala        S4aurlty   Aot* and
            any amendeunts      tharato   and tha ruaea and rogula-
            tlona Iasuad thereunder,         endln aomplla@aa *k&4-
            with,    In th4 manner prrsorlb4d       In this Act or as
            othrrcrfse   protld4d    by law.'
Eonorablo     R.    L. Axaetron&            pagr   6


                   S4atlon     7 ot the ~Aat provld4s              In part:
                  .*‘&a Stab4 D4partinent la hrrabf d4algnatsd      as thr
            Statr'a     aganoy to 4dmlnlet4r   or eup4rvlae   r4f4rrals
            and c4rtltIoatlons       to the Wmka Proj4ate    Admlnlstra-
            tlon,    the National    Youth AdmInIstration   and th4
            CivIlian     Cona4rvbtlon   Corps. ‘Th4 Stat4 D4partm4nt
            msy ooop4ratr with any City orCouhhyIn 4ny manmr
            aasmaa nro4aaar~      ror th4 prop4r op4retlon    or l&s4
            progr4ma."
        *     s.   s4ction 35        of    fh4 Aot     prorid

                   Fl!b4   purpor.        o? this Aot,          la to Inauguratea
            program   or aoo1al arcurlty    *IYI to provlda nrorrrary
            and prompt 4aalat4nO4     to th4,olt1a4na    ot this
            Stat4 who are 4ntltlid      to avail th4ma41v4a or its
            protIalona. This Act ohs11 b4 lib4rally          construed
            in ,-orarr that its purpoar&aiay br 4ooompllah4d
            as rqultablg',   roonomloall~,   %nd 4~p4dltloualf   as
            poaaIb14."
                   S4otlon     39 or the Act pmvia48:
               Vo provisionofthla          Act la intclnhril to re-.
         14aa4 th4 oountl4a and lupio1pUltI4e             in this State
         from the sp4olflo       rraponalbllltywhloh 1s ourr4ntly
         born4 by thoar oountlaa and'munlalpslltl4e              In sup-
         port or pub116 w4lrar4',         chila~w4lr4r4,    and r4ii4r
         srrvlara.     Suoh run&a whlah msy! h4r4aftrr         bo appro-
         prfatrd by the eountlcra andmunlo1p4llt4a            ror
         thoa4 a4rvlo4a nosy be~adminlat,4rrd~Qhrough            thr oounty
         or diatrlct    offlors     ofth4     Stat4 D4partmsnt     and ii
         so admlnlat4r4d,       ahall b4 a4v0t4a 4~Oluaiv4iy         to th4
       " a4nlc4a     In th4 county or.munlaIpallty          m4klng suoh
         approprlatlon.w                       ,, Honorabl4    R. L. Arm8trong.     pag4   7



Fublla W4lfere or appropriate      Its funds for any of th4 purpo848
auntlonsd    th4rsln,  oth4r than S4ctIon .$O, aupra?   W4 think not.
Is such authority     aonr4md    by impllaatlon by any of said provI-
slona?    It is our opinion that auah authority     Is not so con-
rrrrsd.    Ii this la true, th4n, ~4 must look to other statutes
ror such authority.

.-...            Consldrrlng    the subdIvl8Ion     or ~Dldalon     or Intak4
and C4rtlf'%oatlon,w       S4natr Bill 423, au@ra, w4 rail to rind .
any authority      rlthar rnpraesed or by implloatlon,          author1x.i~
nquiring      or gharging a Oommtaaiomral oourt to oooprrata with
the State D4partm4ntof Pub110 w4ltarr or ap roprlatlng                Its.
funds ior any purpoa4 m4ntlon4d In the Pub1 Ipo W4lfarr              Act or
smst4     Bill 423, supra.       Howavar, It la true that thr Stat4
D4partm4nt or Publla W'rltarr is rmpowrred and authorlz4a                to
withdraw its funds and ssrvlaes          for thr programs mantlon4d
undrr~ths     subdlvlalon    or wDlvlslon    of ,-take   andC4rtlrloatlon~
rrom any county or city not oontrlbutlng             monthly to the-ln-
take end c4rtIfIoatlon        ~notlona    of th4 programs in th4 oouatv
or city in an amount 4qual tu th4 amount ua8d for the aaeu
iunotlona     and axp4nd4d by said ooun%y or elty during th4
month or Jenuarg,.19&
              W4 ialL to find any authority  smpow4rlng or au-
thoricing  4 oouuty oomm.%aalon4ra * aourt to approprlatr    and
lxpoha tha a+mtyd'uunda for any of th4 purpose      mrntlomd     in
4lth4r of yourqu4atlona.aa     abovr atat4d.  Unl488, rrlatlrr
to your rirst~~qu4qtlon,   aUi&4Xp4%llbUr48  ar4 8t4ai vor tin
purpoa4 oi' aiding and. coop4ratlng   w&W the a&snolrs'or    the
Stat4 and Federal Cvvarnmente 4ngag4d in the adminiatratl~n
or r4114t or th4 un4mploy4d end n44d p4opleor      th4 Stat4
or T4xas.'    (Cur opinion No. o-3099.7
               In answ4r to your 84cond qurstlon        you will    not4
that 6h4 authority      extsnd4d by Arti&      2372e-2,  enipra, is
limited    to the provisions    or oiila4   opaoe end the r4 ular
aonthty utitlity     bills   ror 8u@ oftlogs     such at a4ntfon4d
ther4 n, ror the purpose of a lng an aooprra Ing with thr
agenoise    of ths Stat4 Fnd Fea~ml       Corwnmnta     sngag4d In
th4 aa~iotrstlon        or r4lisr 0r ths unmploysd       and. n44ay
prop14 or the State or Tqxas and dose not authorlxr             th4
furnishing    or saoh supplies    se ?nstitIon4d in your seoond
quastlon.
Bonorablo R. L. Armtrong,        pagr 8


              Trusting   that   the roraeolng   fully      amwra    your
inquiry,   we (Pm
                                            Yours   vary    truly

                                       A'll!ORNXYGEtiEiUL OFTEXkR




AW:RW

           Al?PROWD.OPIRIONCOXMITTEXRY L.V.R.              ORAIm